Order filed December 12, 2019




                                               In The


          Eleventh Court of Appeals
                                           __________

                                    No. 11-19-00316-CR
                                        __________

                          IN RE CHRISTOPHER COBOS


                                      Original Proceeding


                                             ORDER
      We have reviewed the “Motion to Disqualify or Recuse and Reverse
Judgments” filed in this cause on December 5, 2019, as it pertains to seeking the
recusal of Senior Chief Justice Jim R. Wright. Pursuant to Rule 16.3(b) of the Texas
Rules of Appellate Procedure, Senior Chief Justice Wright has considered the
motion in chambers. Senior Chief Justice Wright has found no reason to recuse
himself and, pursuant to Rule 16.3(b), has certified the issue to the entire court for a
determination by the other justices of this court.1 See TEX. R. APP. P. 16.3(b). Chief
Justice John M. Bailey and Justice Keith Stretcher have decided the matter without
Senior Chief Justice Wright’s participation.

      1
       A copy of Senior Chief Justice Wright’s written certification is attached to this order.
        The recusal of appellate judges is controlled by Rule 16 of the Texas Rules of
Appellate Procedure. The grounds for recusal of an appellate court justice are
provided in the Texas Rules of Civil Procedure. TEX. R. APP. P. 16.2; see TEX. R.
CIV. P. 18b. We find no reason for Senior Chief Justice Wright to recuse himself
and hold that none of the grounds set out in Rule 18b are applicable to Senior Chief
Justice Wright in this case. See TEX. R. CIV. P. 18b; see also Manges v. Guerra, 673
S.W.2d 180, 185 (Tex. 1984); McCullough v. Kitzman, 50 S.W.3d 87, 88 (Tex.
App.—Waco 2001, pet. denied).
        The request for the recusal of Senior Chief Justice Jim R. Wright is denied.


                                                                   PER CURIAM


December 12, 2019
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
and Stretcher, J.

Willson, J., and Wright, S.C.J.,2 not participating.




        2
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      2